 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
 5
     Phone: (702) 856-7430
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   LINDA SPACIL, and all similarly situated   Case No.: 2:19-cv-00983-GMN-EJY
18   individuals,

19                                              STIPULATION AND ORDER TO
20                  Plaintiff,                  EXTEND TIME FOR PLAINTIFF TO
                                                RESPOND TO DEFENDANT’S MOTION
21   vs.                                        TO COMPEL ARBITRATION
22                                              [FIRST REQUEST]
     HOME AWAY, INC.,
23
                    Defendants.
24   //
25   //
26
     //
27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO DEFENDANT’S
     MOTION TO COMPEL ARBITRATION [FIRST REQUEST] - 1
 1             Plaintiff Linda Spacil (“Plaintiff”), by and through her counsel of record, and Defendant
 2
     Home Away, Inc. (“Home Away”) have agreed and stipulated to the following:
 3
               1.     On June 10, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
 4
               2.     On October 21, 2019, Home Away filed a Motion to Compel Arbitration [ECF
 5

 6   Dkt.7].

 7             3.     Plaintiff’s Response is due November 4, 2019.
 8
               4.     Plaintiff and Home Away have agreed to extend Plaintiff’s response fourteen days
 9
     as Plaintiff’s counsel is preparing for a trial scheduled to begin on November 12, 2019. As a result,
10
     both Plaintiff and Home Away hereby request this Court to further extend the date for Plaintiff to
11

12   respond to Home Away’s Motion to Compel Arbitration until November 19, 2019 and to extend

13   the date for Home Away to file their Reply until December 10, 2019.
14
     //
15
     //
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO DEFENDANT’S
     MOTION TO COMPEL ARBITRATION [FIRST REQUEST] - 2
 1          This is the Parties’ first stipulation to extend the deadlines and this stipulation is made in
 2
     good faith, is not interposed for delay, and is not filed for an improper purpose.
 3
            IT IS SO STIPULATED.
 4          Dated November 4, 2019.
 5    KNEPPER & CLARK LLC                               BALLARD SPAHR LLP
 6
      /s/ Miles N. Clark                                /s/ Holly Ann Priest
 7    Matthew I. Knepper, Esq.                          Joel E. Tasca, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 14124
 8    Miles N. Clark, Esq.                              Holly Ann Priest, Esq.
      Nevada Bar No. 13848                              Nevada Bar No. 13226
 9    5510 So. Fort Apache Rd, Suite 30
      Las Vegas, NV 89148                               1980 Festival Plaza Drive, Suite 900
10    Email: matthew.knepper@knepperclark.com           Las Vegas, NV 89135
      Email: miles.clark@knepperclark.com               Email: tasca@ballardspahr.com
11                                                      Email: priesth@ballardspahr.com
12    HAINES & KRIEGER LLC
      David H. Krieger, Esq.                            Counsel for Defendant
13    Nevada Bar No. 9086                               Home Away, Inc.
      8985 S. Eastern Avenue, Suite 350
14
      Las Vegas, NV 89123
15    Email: dkrieger@hainesandkrieger.com

16    Counsel for Plaintiff

17

18
                                ORDER GRANTING
19           STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
                   DEFENDANT’S MOTION TO COMPEL ARBITRATION
20

21
            IT IS SO ORDERED.
22
                                    ________________________________________
23                                  UNITED STATES DISTRICT JUDGE
24
                                                         Dated: November 5, 2019
25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO DEFENDANT’S
     MOTION TO COMPEL ARBITRATION [FIRST REQUEST] - 3
